Kruse, P. J. (concurring in result):
I concur in the result. While the evidence is not very satisfactory, I think it is sufficient to submit the question to the jury- as to whether the method of carrying forward the work was reasonably safe. (Pepe v. Utica Pipe Foundry Co., 132 App. Div. 458; Banchetti v. Gorsline & Swan Const. Co., 152 id. 275.)
The plaintiff had nothing to do with moving about these covers. His work was relining them after they had been placed for that purpose. He was set at work doing that by the foreman, and then, so far as appears, the foreman took no precaution to see that he was warned against dangers from the operation of the crane. Nor does it appear that any rules were made for operating the crane and giving warning or that other like precautions were taken to guard against accidents of this kind.
The difficulty in the case is, as I view it, that it was not submitted to the jury upon that theory and that the verdict rests upon an untenable ground.
I, therefore, vote for reversal.
Merrell, J., concurred.
Judgment and order reversed, and new trial granted, with costs to appellant to abide event.